IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE


                                               FILED
                                                  April 30, 1997
ALVIN SEAGROVES,               )
                               )               Cecil W. Crowson
      Plaintiff/Appellant,     )              Appellate Court Clerk
                               )
                               )   Davidson Chancery
VS.                            )   No. 94-787-III
                               )
                               )   Appeal No.
TENNESSEE DEPARTMENT OF        )   01A01-9508-CH-00334
CORRECTION, et al.,            )
                               )
      Defendants/Appellees.    )



  APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY
                AT NASHVILLE, TENNESSEE

         THE HONORABLE ROBERT S. BRANDT, CHANCELLOR



For the Plaintiff/Appellant:            For the Defendants/Appellees:

Alvin Seagroves, Pro Se                 Charles W. Burson
                                        Attorney General and Reporter

                                        Patricia C. Kussmann
                                        Nashville, Tennessee




                  AFFIRMED AND REMANDED




                                   WILLIAM C. KOCH, JR., JUDGE
                                    OPINION

       This consolidated appeal involves a prisoner’s dispute with the Department
of Correction concerning the calculation of his statutorily authorized sentence
credits.1 The prisoner, acting pro se, filed two petitions for declaratory judgment
in the Chancery Court for Davidson County in which he asserted that the
Department had not provided him with the proper credits. The trial court
dismissed the first petition on the grounds that the prisoner had not exhausted his
administrative remedies and dismissed the second petition on the ground that it
had become moot because the Department had awarded the prisoner his requested
credits. The prisoner asserts on this appeal that the Department incorrectly
calculated his prison sentence reduction credits. We have determined that the
calculation discrepancy does not presently present a justiciable issue because the
prisoner has not sought to resolve this dispute with the Department.


                                              I.


       In August 1971 Alvin Seagroves was sentenced to serve three to five years
in the state prison for receiving and concealing stolen property. He was paroled
in July 1973, and less than one week later he was involved in a deadly gun battle.
During the fray, Mr. Seagroves shot and killed three persons and seriously
wounded his former girlfriend. As a result, a Grundy County jury convicted him
of three counts of first degree murder and one count of assault with intent to
commit first degree murder and sentenced him to three life sentences and a six to
twenty-one year sentence, all to be served concurrently.2 Mr. Seagroves is
presently housed at the Southeastern Tennessee State Regional Correctional
Facility at Pikeville.




       1
       By order of March 8, 1996, this court consolidated the appeal in Seagroves v. Tennessee
Dep’t of Correction, App. No. 01A01-9603-CH-00100 with the appeal in Seagroves v.
Tennessee Dep’t of Correction, App. No. 01A01-9508-CH-00334.
       2
        Seagroves v. State, Grundy Co. Nos. 730, 731, 732, 733, slip op. at 1 (Tenn. Crim. App.
Sept. 15, 1976, certiorari denied (Tenn. Dec. 6, 1976).

                                             -2-
      In March 1994 Mr. Seagroves filed a petition in the Chancery Court for
Davidson County seeking declaratory judgment pursuant to Tenn. Code Ann. § 4-
5-224 (1991). He claimed that the Department of Correction had declined to grant
him prisoner sentence reduction credits pursuant to Tenn. Code Ann. § 41-21-236
(1990) and requested a judicial declaration that he was entitled to these credits
beginning on March 1, 1986. On February 24, 1995, the trial court dismissed Mr.
Seagroves’ petition on the ground that he had not first requested a declaratory
order from the Department pursuant to Tenn. Code Ann. § 4-5-223 (1991). Mr.
Seagroves filed a timely notice of appeal from the order dismissing his petition.


      While his first appeal was pending, Mr. Seagroves filed a second petition
in the Chancery Court for Davidson County on May 15, 1995, seeking the same
relief. On this occasion, he produced evidence that he had unsuccessfully
presented his claim to the Department in 1994. The Department moved to dismiss
Mr. Seagroves’ second petition on the ground that it had granted him the sentence
credits he requested and supported its motion with an affidavit stating that Mr.
Seagroves had received 300 days under the prisoner performance sentence credit
laws and 1,756 days under the prisoner sentence reduction credit law. Mr.
Seagroves responded to the Department’s motion by insisting that he was entitled
to 1,792 days of prisoner sentence reduction credit rather than the 1,756 days
granted by the Department. On September 7, 1995, the trial court dismissed Mr.
Seagroves’ petition on the ground that he had “already been given the relief
requested.” The trial court did not address the 36-day discrepancy between the
Department’s and Mr. Seagroves’ calculations.


                                       II.


      The doctrine of separation of powers counsels that the courts should defer
to demonstrated administrative expertise and should also decline to perform the
duties that administrative agencies should perform. Accordingly, Tenn. Code
Ann. § 4-5-224(b) conditions the right to seek a declaratory judgment concerning
the application of a statute, rule, or agency order on first seeking a declaratory
order from the appropriate agency. This requirement provides an administrative

                                       -3-
agency with an opportunity to resolve the issue, and if the issue is not resolved,
provides a factual record upon which the courts may act.


      The initial dispute between Mr. Seagroves and the Department involved his
right to claim sentence credits for a portion of his sentence. Mr. Seagroves
properly sought judicial relief after the Department refused to provide him with
any credits; however, the complexion of the dispute changed after Mr. Seagroves
first requested judicial relief. After the Department decided to grant him sentence
credits, the dispute was no longer whether Mr. Seagroves was entitled to sentence
credits but rather whether the Department’s calculation was correct. As far as this
record shows, Mr. Seagroves has not yet taken up the latter issue with the
Department.


      The present record does not permit either this court or the trial court to
resolve the 36-day dispute between Mr. Seagroves and the Department. Mr.
Seagroves asserts that he is entitled to 16 days per month credit for 112 months.
While Tenn. Code Ann. § 41-21-236(a)(2) provides that prisoners may earn from
one to sixteen days of sentence credits each month, Tenn. Code Ann. § 41-21-
236(a)(3) conditions these credits on good institutional behavior and satisfactory
program performance.


      The Department’s evidence does not reveal how it determined that Mr.
Seagroves should receive 1,756 days of prisoner sentence reduction credits rather
than the 1,792 days demanded by Mr. Seagroves. There are any number of
possible explanations for this discrepancy, including that the Department’s
calculation is incorrect or that Mr. Seagroves lost some credits for disciplinary or
other bona fide reasons. The courts should not be burdened with resolving this
sort of dispute until the parties have attempted to resolve it themselves.
Accordingly, the trial court properly dismissed Mr. Seagroves’ second petition for
a declaratory judgment.


                                        III.



                                        -4-
      We affirm the dismissal of Mr. Seagroves’ first petition for declaratory
judgment as moot, and we affirm the dismissal of Mr. Seagroves’ second petition
for declaratory judgment because he never requested the Department to resolve the
current 36-day dispute concerning the calculation of his prisoner sentence
reduction credits. We also remand the case to the trial court for whatever further
proceedings may be required, and we tax the costs of this appeal to Alvin
Seagroves for which execution, if necessary, may issue.


                                             ____________________________
                                             WILLIAM C. KOCH, JR., JUDGE


CONCUR:


________________________________
HENRY F. TODD, P.J., M.S.


________________________________
SAMUEL L. LEWIS, JUDGE




                                       -5-